Citation Nr: 1230324	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO.  09-22 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran had active service from June 1959 to November 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Seattle, Washington.  The St. Louis, Missouri, RO has assumed jurisdiction.  

The Veteran appeared at a hearing at the RO before a local hearing officer in October 2009.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


REMAND

At the time of his October 2009 hearing, the Veteran testified that he was receiving treatment for psychiatric problems at the Las Cruces VA Medical Center with diagnoses of manic and anxiety disorders being rendered.  

Following the hearing, it does not appear that any attempts were made to either associate the identified records with the claims folder or that any attempts were made to review the identified records.  The Board further observes that a review of the VA's "Virtual VA" computer system does not contain any VA treatment records.  The Board notes that the last VA treatment records associated with the claims folder date back to September 2006.  

VA is deemed to have constructive knowledge of documents which are generated by VA agents or employees.  Bell v. Derwinski, 2 Vet. App. 611,612-13 (1992).  If those documents predate a Board decision on appeal, are within VA's control, and could reasonably be expected to be part of the record, then "such documents are, in contemplation of law, before the Secretary and the Board and should be included in the record." Id., at 613.  If such material could be determinative of the claim, a remand for readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 466 (1998).

Also, the evidence shows the Veteran has been in receipt of disability benefits from the Social Security Administration since the 1980s.  Although it appears many of the medical records associated with the application for benefits were obtained in connection with prior claims, it is not clear whether all records have been received, as these records came from private providers, rather than SSA.  Therefore, on remand, the Veteran's complete records should be requested from SSA.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all records of the Veteran's treatment from Las Cruces VAMC from October 2006 to the present. 

2.  Request the Veteran's complete records from the Social Security Administration, in connection with a claim for disability benefits in the 1980s.  If the records are not obtained, advise the Veteran of that fact. 

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If the benefit sought remains denied, furnish the appellant and his representative a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for future review.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


